Case 3:18-ap-03022      Doc 35    Filed 08/20/19 Entered 08/21/19 09:02:22   Desc Main
                                  Document Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: August 20, 2019



________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


 In re: JOHN BLAINE STONER
                                                Case No.   18‐30213
                                                Adv. No.   18‐3022
                              Debtor


 WILLIAM FANSLOW,                               Judge Humphrey
                                                Chapter 7
                              Plaintiff

        v.

 JOHN BLAINE STONER,

                              Defendant




                    Order Denying Plaintiff’s Motion for Summary Judgment
Case 3:18-ap-03022       Doc 35    Filed 08/20/19 Entered 08/21/19 09:02:22      Desc Main
                                   Document Page 2 of 2


       In accordance with the court’s concurrently filed Decision Denying Plaintiff’s Motion
for Summary Judgment, Plaintiff William Fanslow’s Motion for Summary Judgment on
Plaintiff’s Complaint to Pierce the Corporate Veil and Summary Judgment to Determine
Dischargeability of Debt Per 11 USC § 523(a)(2)(A) (doc. 23) is denied.

       IT IS SO ORDERED.

Copies to:

Roger E. Luring , electronically served
      (Counsel for the Plaintiff)

Samuel J. Petroff, electronically served
      (Counsel for the Defendant)




                                                2
